DETAILED ACTION
Claims 1-2, 5-13, 16-22, and 25 are presented for examination based on the amendment filed 04/06/2021.
Claims 3-4, 14-15, and 23-24 were previously cancelled.
Claims 1-2, 5, 10-13, 17, and 20-22 were previously amended.
Claims 1 and 10 are currently amended via Examiner’s Amendment and Agreement.
Claims 5-8, 17-22, and 25 are currently cancelled via Examiner’s Amendment and Agreement.
Rejections under 35 USC 102/103 for claims 1-25 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
Claims 1-2, 9-13, and 16 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic mail message following up from a telephone interview with Mike J. Schofield received on 04/27/2021.
The application has been amended as follows: 
1. 	(Currently Amended) A method, comprising:

estimating, using at least one processor, at least one of a rotational velocity and a torque of a drill bit using a dimensional model of operating components of the drilling rig, wherein the dimensional model comprises an infinite dimensional model wherein governing equations of the operating components of the drilling rig are transferred into the Laplace domain, and using the sensor data received from the sensors of the top drive system; and
controlling, using the at least one processor, at least one of the rotational velocity and the torque of the top drive system based at least in part on at least one of the estimated rotational velocity and the estimated torque of the drill bit;
wherein the rotational velocity of the drill bit comprises a rotational velocity of the top drive system plus a rotational velocity of a drill string of the drilling rig superposed on the rotational velocity of the top drive system plus an actual angular rotation of the drill bit relative to an axial end of the drill string.

2. 	(Previously Presented) The method of claim 1, further comprising: activating an alert relating to at least one of the rotational velocity and the torque of the drill bit via a user interface of a control system.

3.	(Cancelled) 

4. 	(Cancelled) 

5. 	(Cancelled)

6. 	(Cancelled) 

7. 	(Cancelled) 

8. 	(Cancelled) 

9. 	(Original) The method of claim 1, wherein the operating components of the drilling rig comprise the top drive system, a drill string of the drilling rig, and a bottom hole assembly comprising the drill bit.

10. 	(Currently Amended) A method, comprising:
receiving sensor data relating to a rotational velocity and a torque of a top drive system of a drilling rig from sensors of the top drive system; and
estimating, using at least one processor, at least one of a rotational velocity and a torque of a drill bit using an infinite dimensional model, wherein governing equations of operating components of the drilling rig are transferred into the Laplace domain, and using the sensor data received from the sensors of the top drive system; and
controlling, using the at least one processor, at least one of the rotational velocity and the torque of the top drive system based at least in part on at least one of the estimated rotational velocity and the estimated torque of the drill bit;
wherein the rotational velocity of the drill bit comprises a rotational velocity of the top drive system plus a rotational velocity of a drill string of the drilling rig superposed on the rotational velocity of the top drive system plus an actual angular rotation of the drill bit relative to an axial end of the drill string.

11. 	(Previously Presented) The method of claim 10, further comprising: controlling, using the at least one processor, at least one of the rotational velocity and the torque of the top drive system based at least in part on at least one of the estimated rotational velocity and the estimated torque of the drill bit.

12. 	(Previously Presented) The method of claim 10, further comprising: calibrating, using the at least one processor, control of the top drive system based at least in part on at least one of the estimated rotational velocity and the estimated torque of the drill bit.

13.	(Previously Presented) The method of claim 10, further comprising: activating an alert relating to the at least one of the rotational velocity and the estimated torque of the drill bit via a user interface of a control system.

14. 	(Cancelled) 

15. 	(Cancelled) 



17. 	(Cancelled) 

18. 	(Cancelled) 

19. 	(Cancelled) 

20. 	(Cancelled) 

21. 	(Cancelled) 

22. 	(Cancelled) 

23. 	(Cancelled)

24. 	(Cancelled)

25. 	(Cancelled) 



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-2, 9-13, and 16 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “estimating, using at least one processor, at least one of a rotational velocity and a torque of a drill bit using a dimensional model of operating components of the drilling rig, wherein the dimensional model comprises an infinite dimensional model wherein governing equations of the operating components of the drilling rig are transferred into the Laplace domain, and using the sensor data received from the sensors of the top drive system;”  in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 10 of the instant application (as supported in specification e.g. at least the original claims and Fig. 6).
Prior Art of Record
The Prior art of reference Ertas (U.S. Patent Application Publication 2012/0123757 A1) discloses:  	(Ertas: para. [0050]-[0052], for example, para. [0050] “This severity estimate is computed based on a mechanical description of the drilling assembly and real-time operating parameters (including torque, RPM, WOH, WOB) and measured depth (MD) readings taken from one or more of a surface drilling rig recording system and an instrumented surface sub.”; para. [0068] “Typically, the driller who controls the surface rig operations can modify and control the WOB, torque, rotary speed, and the ROP. These operating parameters can be managed by one or more of: (a) real-time feeds of surface drilling mechanics data, (b) delayed feeds of downhole data using a mud-logging system or other suitable surface monitoring service, and (c) built-in automatic control devices.” and para. [0005] establishing rig control systems as part of the rig systems; and para. [0013] “One primary motivation for these efforts is to provide a control signal to the drilling apparatus to adjust the power to the rotary drive system to reduce torsional drill string vibrations.”; para. [0190] “In general, a rig should have finite compliance against the axial and torsional modes. The response of a drilling rig is dependent on the rig type and configuration and can change rapidly as the frequency of the vibration mode sweeps through a resonant mode of the rig. The response of the drilling rig can be modeled and incorporated into the present systems and methods in a variety of manners, including the approach described below.”)
The Prior art of reference Veltman (U.S. Patent Application Publication 2015/0322766 A1) discloses:  	(Veltman: paras. [0089]-[0093] “FIG. 3 illustrates, for purposes of illustrating the present invention, the torque-speed transfer function of the torque applied by the drive system that rotates the drill string 12 and the BHA 11 and its rotational drive speed at the top end 14 of the drill string 12. Fig. 3 shows an example of a spectral domain model display for calculation of the dynamic system model display of the borehole device of Fig. 2 for calculation. The spectral region is represented by a complex argument or arithmetic argument following the well-known Laplace transform. The transmission 22 is considered not to exist. In the system model of FIG. 3, reference numerals 32, 33, and 34 represent addition operations. Reference numerals 29 and 30 represent the parameters K f and C f of the speed control device 20, respectively. The operation 28 in the spectral region of the equivalent torsion spring 24 of the speed controller 20 is modeled by a Laplace operation 1 / s.”)
The Prior art of reference Doris (US Patent No. 9,482,083 B2) discloses: 
(Doris: col. 5, lns. 35-43; “The model 7 receives one or more uphole parameters of the drilling system or the elongate body, via 45. In this embodiment eu is used in this embodiment as input parameters to a model of the drill-string system, together with [symbols] is an estimate of the bottom hole assembly angular position at the moment the controller starts to operate. A torque parameter can also be used as input in the model, e.g. Tm transmitted via 55.”)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129